Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10796499 has been reviewed and is accepted. The terminal disclaimer has been recorded. The previous double patenting rejection has been withdrawn. 
Allowable Subject Matter

 Claims 27-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claim 27, the prior art fails to teach or suggest : “A method for registration of a 3D model M of an object or environment with a 3D model M' of the object or environment, wherein the 3D model M' comprises a plurality of 2-tuples, each 2-tuple in the 3D model M' comprising a pair of points and a corresponding pair of vectors, and, the method comprising: i. selecting, in the 3D model M, a 2-tuple comprising a pair of points and a corresponding pair of vectors; ii. determining one or more respective 2-tuples in the 3D model M' that correspond with the selected 2-tuple in the 3D model M; iii. for each 2-tuple in the 3D model M' that corresponds with the selected 2-tuple in the 3D model M, determining a transformation that aligns or registers 
Regarding independent claim 45, the prior art fails to teach or suggest: “A system comprising a computer-readable memory storing instructions and a processor configured to execute the instructions to perform a method for registration of a 3D model M of an object or environment with a 3D model M' of the object or environment, wherein the 3D model M' comprises a plurality of 2-tuples, each 2-tuple in the 3D model M' comprising a pair of points and a corresponding pair of vectors, and, the method comprising: i. selecting, in the 3D model M, a 2-tuple comprising a pair of points and a corresponding pair of vectors; ii. determining one or more respective 2-tuples in the 3D model M' that correspond with the selected 2-tuple in the 3D model M; ACTIVE 61615109v1Response to Non-Final Office Action Attorney Docket No. 158060-010604/CON U.S. Application No. 17/020,043 Page 7 of 9 iii. for each 2-tuple in the 3D model M' that corresponds with the selected 2-tuple in the 3D model M, determining a transformation that aligns or registers the 3D model M with the 3D model M' by: a. aligning a first vector that extends from the first point in the 3D model M' 2-tuple to the second point in the 3D model M' 2-tuple with a second vector that extends from the first point in the 3D model M 2- tuple to the second point in the 3D model M 2-tuple; and b. aligning the vectors in the 3D model M 2-tuple with respective directions respectively defined by, or with respective planes respectively orthogonal to, the vectors 
Regarding independent claim 47, the prior art fails to teach or suggest: “A method for registration of a 3D model M of an object or environment with a 3D model M' of the object or environment, the method comprising: i. for the 3D model M', defining a plurality of 2-tuples, each 2-tuple in the 3D model M' comprising a pair of points and a corresponding pair of vectors; ACTIVE 61615109v1Response to Non-Final Office Action Attorney Docket No. 158060-010604/CON U.S. Application No. 17/020,043 Page 8 of 9 ii. for the 3D model M, defining a plurality of 2-tuples, each 2-tuple in the 3D model M' comprising a pair of points and a corresponding pair of vectors; iii. determining a set of correspondences between the 2-tuples in the 3D model M' and the 2-tuples in the 3D model M; iv. for each correspondence in the set of correspondences, determining a rigid transformation, comprising a rotation Ri and a translation ti, that aligns or registers the 3D model M with the 3D model M', where the rotation Ri from the 3D model M to the 3D model M' aligns a first vector that extends from the first point in the 3D model M' 2-tuple to the second point in the 3D model M' 2-tuple with a second vector that extends from the first point in the 3D model M 2-tuple to the second point in the 3D model M 2-tuple and aligns the vectors in the 3D model M 2-tuple with respective directions respectively defined by, or with respective planes respectively orthogonal to, the vectors in the 3D model M' 2-tuple and the translation ti from the 3D model M to the 3D model M' is obtained using the pair of points in the 3D model M' 2-tuple, the rotation Ri and the pair of points in the 3D model M 2-tuple; and v. using a score function to evaluate how well each rigid transformation Ri, ti aligns the 3D model M with the 3D model M' and selecting the rigid transformation with the best score function value.”

Claims 28-44, 46 depend either directly or indirectly from independent claims 27 or 45 and are allowable for at least the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li, X., et al., ("Symmetry and Template Guided Completion of Damaged Skulls", Computers & Graphics, Volume 35, pp. 885-893, January 31, 2011)
 Li, X teaches method, the 3D model M comprising one or more surfaces S, each surface S comprising a set of 3D points P (In order to calculate the best symmetric planes, used principal curvatures as the signature to pair randomly sampled points on M with their similar counterparts. We also compute the principal curvature at each sample point using the algorithm. The computed max, min principal directions, and the normal direction define a local frame. The transformation between two local frame defines a symmetric plane, a pruning operation is applied to filter out vertex pairs that have significantly different principal curvature (i.e. different local geometry properties). This algorithm only pairs two points with similar principal curvatures, and the computed transformation between their local frames will vote for the corresponding symmetric plane, page 886 right col. paragraph 4 to page 887 left col. paragraph 1) determining 
Mitra, Niloy J., et al.,( "Registration of Point Cloud Data from a Geometric Optimization Perspective", Eurographics Symposium on Geometry Processing, pp. 23-32, 2004.)
Mitra teaches a method for the registration of a 3D model M of an object or environment (Registration plays an important role in 3D model acquisition, object recognition, and geometry processing. Given as input two shapes, often called the model and the data, each in its own coordinate system, the goal of registration is to find a transformation that optimally positions that data with respect to the model, section 1 paragraph 1), determining rotation R and translation t such that model M becomes aligned with model M' (A popular method for aligning two point clouds is the Iterated Closest Point (ICP) algorithm. This algorithm starts with two point clouds and an estimate of the aligning rigid body transform, sec 1 paragraph 2, Let P ={p1 ,p2.....pn> and Q ={q1,q2,...,qm) be two point clouds in IRd. The goal of the registration 

Li et al, (IDS, U.S Patent Application Publication No 20160148435 )
 Li teaches  a method comprising transforming coordinates in O into coordinates in O' (matching the user points against the feature group points of the at least one specific feature group in a transformed 2D space of first transformed coordinate L and second transformed coordinate Th, where the first transformed coordinate L of a point is a normalized length in a Cartesian coordinate system of the point in its ordered set of points joined by segments, and the second transformed coordinate Th of the point is an angle of discrete vector difference in the Cartesian coordinate system between two discrete successive vectors respectively following and preceding the point in its ordered set, para 0013),
XIE at al (U.S Patent Application Publication No 2019/0355183)
XIE teaches providing a target three-dimensional model of a bone framework to be reconstructed; providing a reference three-dimensional model of a bone framework; non-rigidly registering the reference model to the target model based upon positional constraints so as to produce a registered reference model; setting an initial reconstructed model as the registered reference model; iteratively conducting a first correspondence search to identify a first set of corresponding points on the reconstructed and target models.
Parr et al (U.S Patent Application Publication No 2006/0067573)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARAH LE/Primary Examiner, Art Unit 2619